DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13 and 15-28 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record includes LAINS et al. (US 2010/0229559) and RODRIGUES et al. (US 2009/0173810). Lains teaches a combustor with a first fuel injector and a second fuel injector where the first fuel injector and the second fuel injector are configured to behave differently depending on their proximity to an ignition device. Lains is silent in regards to the details of the fuel injectors. Rodrigues teaches a fuel injector similar to what is claimed. However, Rodrigues doesn’t provide details of the behavior of the fuel injectors relative to their proximity to an ignition device. Prior art does not teach, in combination with the other limitations of the independent claim, a combustion chamber comprising a spark plug, a first fuel injector facing the spark plug, a second fuel injector, farther away from the spark plug than the at least one first fuel injector, where the opening threshold of the mobile sealing member of the first fuel injector is less than the opening threshold of the mobile sealing member of the second fuel injector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        
/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741